DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgment
Applicant’s amendment filed on July 17, 2020 is acknowledged. Accordingly claims 19-38 remain pending and have been examined.

Response to Arguments
Applicant's arguments filed 11/18/20 have been fully considered but they are not persuasive.
With respect to Double Patenting rejection, Applicant request that the rejection be put in abeyance pending allowance of the or until such time the claims of the present application are allowed.
In response Applicant’s request is Granted pending allowance of the present application.
With respect to independent claim 19, Applicant argues that Torla and Robertson fail to teach or suggest “in response to the detection of the breach, transitioning the card reader from functioning in a first security mode to functioning in a second security mode” that in the first security mode the card reader is enabled to read a customer card to accept input of secure information and unsecure information, data received via the card reader is encrypted, and the encrypted data is used to process payment for at least one of a good and a service and that in the second security mode the card reader is enabled to read a customer card to accept unsecure information and is disabled from accepting input of secure information, data received via the card reader is encrypted, and the encrypted data is used to process payment for at least one of a good and a service
In response Examiner respectfully disagrees and submits that Torla clearly teach or suggest the claimed limitation: “in response to the detection of the breach, transitioning the card reader from 0028], discloses that “upon system security circuitry 107 detecting a security breach, system security circuitry 107 may negate system security indicator 109. In the illustrated embodiment of FIG. 2, upon negation of system security indicator 109, state machine 230 transitions to system insecure mode 206, via transition 210, 211, or 212, depending on the state of state machine 230 in which the breach occurred.” Accordingly Torla does teach or suggest the claim limitation: “in response to the detection of the breach, transitioning the card reader from functioning in a first security mode to functioning in a second security mode.”
With respect to wherein in the first security mode the card reader is enabled to read a customer card to accept input of secure information and unsecure information, data received via the card reader is encrypted, and the encrypted data is used to process payment for at least one of a good, Torla teaches at paragraph [0045], discloses that “For example, cryptographic unit 110 is able to operate as a normal cryptographic unit (such as a cryptographic accelerator) for data processing system 100 during normal cryptographic operation in which cryptographic unit 110 performs security functions for portions of data processing system 100 external to cryptographic unit 110 (where, for example, cryptographic unit 110 is able to receive descriptors from various units within data processing system 100) and is able to operate as a secure cryptographic unit during secure cryptographic operation in which cryptographic unit 110 provides security for at least a portion of itself (such as, for example, by providing security for, while permitting the use of, the secret key and/or the user key and/or any other sensitive data) and is therefore, no longer able to receive descriptors from units within data processing system 100 external to cryptographic unit 110.” Based on the above it is clear that circuitory is able to operate as normal by accepting 
With respect to wherein in the second security mode the card reader is enabled to read a customer card to accept unsecure information and is disabled from accepting input of secure information, data received via the card reader is encrypted, and the encrypted data is used to process payment for at least one of a good and a service, Torla teaches at paragraph [0025], that “Note that in one embodiment, the capabilities of data processing system 100 in system insecure mode 206 are greatly reduced.  Alternatively, no functionality of data processing system 100 is allowed in system insecure mode 206.” Based on this it is clear that the system is able to read insure data input from the customer or in the alternative disable the system from accepting data from the customer at all and for this reason the claim limitation is met and the rejection should be maintained.
In the alternative Robertson does teach or suggest the limitations as shown in the rejection.
Applicant further argues that Torla fails to teach or disclose the recited first and second security modes because as admitted in the office action, Torla does not disclose a card reader. That Torla thus necessarily does not disclose anything about what a card reader is or is not enabled to do or disabled from doing in any security modes.
In response Examiner respectfully disagrees and submits that Torla does teach or disclose data processing system that is used to read information from smartcards. A data processing system that is capable to reading data from smartcards is equivalent to the claimed card reader. The mere fact that Torla does not use the phrase “reader” does not negate that fact and for this reason the claim rejection should be maintained. Alternatively Robertson clearly teaches the claimed card reader as substitute to the Torla’s data processing system.
Applicant further argues that in the other embodiment of Torla’s insecure mode, “no functionality of data processing system 100 is allowed.” That even assuming in arguendo that Robertson’s card reader 115 is incorporated into Torla as proposed in the Office Action, the card reader would plainly fail to be enabledas recited in Torla’s alleged “second security mode” since the card reader would have “no functionality.”
In response Examiner respectfully disagrees and submits that Torla’s insecure mode, functionality of data processing system 100 is enabled and allowed. It is only in the alternative that the functionality is disabled. For example Torla at paragraph [0025], teaches that “Note that in one embodiment, the capabilities of data processing system 100 in system insecure mode 206 are greatly reduced.  Alternatively, no functionality of data processing system 100 is allowed in system insecure mode 206.” Based on this it is clear that the system is able to read insure data input from the customer or in the alternative disable the system from accepting data from the customer at all and for this reason the claim limitation is met and the rejection should be maintained.
With respect to independent claim 26, Applicant argues recite features similar to claim 19 and that Torla and Robertson fail to teach or suggest the limitation of claim 26 for the same reason similar to those discussed regarding claim 19.
In response Examiner respectfully disagrees and incorporates the preceding paragraph with respect to claim 19 as if fully set forth herein.
With respect to independent claim 36, Applicant argues recite features similar to claim 19 and that Torla and Robertson fail to teach or suggest the limitation of claim 36 for the same reason similar to those discussed regarding claim 19.
In response Examiner respectfully disagrees and incorporates the preceding paragraph with respect to claim 19 as if fully set forth herein.
In view of the forgoing, it is Examiner’s position that claims 19-38 are not patentable over the references of record and the rejection should be maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 19-38, are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent Nos. 9,911,266 B2 and 10,083,564 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 1, 8 and 15 of the U.S. Patent No. 10,083,564 B2 is obvious variants or verbatim copy of claims 19, 26 and 36 of the current application. 
Claims 5 and 12 of the U.S. Patent No. 10,083,564 B2 is obvious variants or verbatim copy of claims 23 and 33 of the current application. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify claims 1-20 of US. Patent No. 10,083,564 B2 by adding and/or substituting the limitations resulting generally in the claims of the present application since the present application and the claims recited in U.S. Patent No. 10,083,564 B2 actually perform the same or similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963; Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Unclear Scope
Claim 24 recites wherein the fuel dispenser includes a card reader. The claimed fuel dispenser is not part of the claimed method. It is unclear if the claims are directed to the method performed at the system or fuel dispenser, or combination of the system performed at the system and the fuel dispenser. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed… (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). 
Claim 25 recites wherein one or more automated teller machine includes a the card reader. The claimed one or more automated teller machine is not part of the claimed method. It is unclear if the claims are directed to the method performed at the system or one or more automated teller machine, or combination of the system performed at the system and the one or more automated teller machine. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed… (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). 
Claim 34 recites wherein the fuel dispenser includes a card reader. The claimed fuel dispenser is not part of the claimed method. It is unclear if the claims are directed to the method performed at the system or fuel dispenser, or combination of the system performed at the system and the fuel dispenser. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed… (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). 
Claim 35 recites wherein one or more automated teller machine includes a the card reader. The claimed one or more automated teller machine is not part of the claimed method. It is unclear if the claims are directed to the method performed at the system or one or more automated teller machine, or combination of the system performed at the system and the one or more automated teller machine. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed… (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torla et al (hereinafter “Torla”) U.S. Patent Application Publication No. 2005/0278549 in view of Robertson et al (hereinafter “Robertson”) U.S. Patent Application Publication No. 2005/0211766 A1 and further in view of Umezu et al (hereinafter “Umezu”) U.S. Patent Application Publication No. 2006/0107072 A1

As per claims 19, 26 and 36, Torla discloses a method, comprising:
detecting a security breach in a system that includes a card reader (0028, which discloses that “upon system security circuitry 107 detecting a security breach, system security circuitry 107 may negate system security indicator 109. In the illustrated embodiment of FIG. 2, upon negation of system security indicator 109, state machine 230 transitions to system insecure mode 206, via transition 210, 211, or 212, depending on the state of state machine 230 in which the breach occurred.”); and 
in response to the detection of the breach, transitioning the card reader from functioning in a first security mode to functioning in a second security mode (0028, which discloses that “upon system security circuitry 107 detecting a security breach, system security circuitry 107 may negate system security indicator 109. In the illustrated embodiment of FIG. 2, upon negation of system security indicator 109, state machine 230 transitions to system insecure mode 206, via transition 210, 211, or 212, depending on the state of state machine 230 in which the breach occurred.”);
wherein in the first security mode the card reader is enabled to read a customer card to accept input of secure information and unsecure information, data received via the card reader is encrypted, and the encrypted data is used to process payment for at least one of a good and a service (0045, which discloses that “For example, cryptographic unit 110 is able to operate as a normal cryptographic unit (such as a cryptographic accelerator) for data processing system 100 during normal cryptographic operation in which cryptographic unit 110 performs security functions for portions of data processing system 100 external to cryptographic unit 110 (where, for example, cryptographic unit 110 is able to receive descriptors from various units within data processing system 100) and is able to operate as a secure cryptographic unit during secure cryptographic operation in which cryptographic unit 110 provides security for at least a portion of itself (such as, for example, by providing security for, while permitting the use of, the secret key and/or the user key and/or any other sensitive data) and is therefore, no longer able to receive descriptors from units within data processing system 100 external to cryptographic unit 110.”); and
wherein in the second security mode the card reader is enabled to read a customer card to accept unsecure information and is disabled from accepting input of secure information, data received via the card reader is encrypted, and the encrypted data is used to process payment for at least one of a good and a service (0025, which discloses that “Note that in one embodiment, the capabilities of data processing system 100 in system insecure mode 206 are greatly reduced.  Alternatively, no functionality of data processing system 100 is allowed in system insecure mode 206.”).
What Torla does not explicitly teach is that the system includes a card reader.
Robertson discloses a method comprising:
a system that includes a card reader (Robertson: see fig. 1, which discloses hybrid card reader 16)
Robertson further discloses:
wherein in the first security mode the card reader is enabled to read a customer card to accept input of secure information and unsecure information, data received via the card reader is encrypted, and the encrypted data is used to process payment for at least one of a good and a service (0045, which discloses that “In one embodiment, the controller 32 controls the displays 40A and 40B such that only predefined text or graphics can be displayed on the displays 40A and 40B when the corresponding PINpad 38A or 38B is operating in an unsecure mode.  The PINpads 38A and 38B may operate in an unsecure mode such that a customer can enter alphanumeric information other than a PIN into the PINpads 38A and 38B.  When the PINpad 38A or 38B is in the unsecure mode, the alphanumeric information entered is not encrypted such that the controller 32 can use the information.”)
wherein in the second security mode the card reader is enabled to read a customer card to accept unsecure information and is disabled from accepting input of secure information, data received via the card reader is encrypted, and the encrypted data is used to process payment for at least one of a good and a service (0009, which discloses that “More specifically, when the PINpad enters a nonsecure mode of operation to allow a customer to enter alphanumeric information other than a PIN, the controller operates to control the display such that only predefined messages can be displayed.  Accordingly, the situation wherein the customer is tricked into entering his PIN while the PINpad is in a nonsecure mode of operation is prevented.”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Torla and incorporate the method, comprising: a system that includes a card reader in view of the teachings of Robertson in order to facilitate transaction.

As per claim 20, Torla further discloses the method, wherein in the first security mode a keypad is enabled to accept manual input of unsecure information from a customer and to accept manual input of secure information from a customer, and in the second security mode the keypad is enabled to accept the manual input of unsecure information and is disabled from accepting the manual input of secure information (0025; 0045).

As per claim 21, Torla further discloses the method, wherein detecting the security breach includes detecting a motion event indicating unauthorized access, detecting a compromise of software indicative of a reduced assurance of proper handling of sensitive information, or detecting an error in software, firmware, or hardware (0045).

As per claim 22, Torla further discloses the method, further comprising detecting occurrence of a maintenance event that addresses the detected security breach (0025; 0045); and
after the detection of the occurrence of the maintenance event, transitioning the card reader from functioning in the second security mode to functioning in the first security mode (0025; 0045).

As per claim 24, Torla further discloses the method, wherein a fuel dispenser includes the card reader, a processor of the fuel dispenser encrypts the input data, and a controller of the fuel dispenser detects the security breach and processes the payment (0045).

As per claim 25, Torla further discloses the method, wherein one of an automated teller machine and an unattended payment terminal includes the card reader, a processor of the one of the automated teller machine and the unattended payment terminal encrypts the input data, and a controller of the one of the automated teller machine and the unattended payment terminal detects the security breach and processes the payment (0045).

As per claim 27, both Torla and Robertson further discloses the method, wherein the payment mechanism includes a keypad (Torla 0045; Robertson: fig. 2).

As per claim 28, Torla and Robertson further discloses the method, wherein the payment mechanism includes a card reader (Torla 0045; Robertson: fig. 2).

As per claim 29, Torla further discloses the method, wherein the payment mechanism includes a keypad, and the method further comprises:
prior to the detection of the security breach and after the detection of the security breach, accepting data read by a card reader for payment for at least one of a good and a service, encrypting the read data (0045), and
processing the payment for at least one of a good and a service using the encrypted read data (0045).

As per claim 30, Torla failed to explicitly disclose the method, wherein:
the payment mechanism includes a keypad and a card reader;
when the detected security breach is a type of security breach associated with the keypad, prior to the detection of the security breach and after the detection of the security breach, the method further comprises:
accepting data read by the card reader for payment for at least one of a good and a service, 
encrypting the read data, and
processing the payment for at least one of a good and a service using the encrypted read data; and when the detected security breach is a type of security breach associated with the card reader, prior to the detection of the security breach and after the detection of the security breach, the method further comprises:
accepting data via the keypad for payment for at least one of a good and a service, encrypting the read data, and
processing the payment for at least one of a good and a service using the encrypted data.
Robertson discloses the method comprising:
the payment mechanism includes a keypad and a card reader (see fig. 2);
when the detected security breach is a type of security breach associated with the keypad, prior to the detection of the security breach and after the detection of the security breach, the method further comprises:
accepting data read by the card reader for payment for at least one of a good and a service, 
encrypting the read data (0045), and
processing the payment for at least one of a good and a service using the encrypted read data; and when the detected security breach is a type of security breach associated with the card reader, prior to the detection of the security breach and after the detection of the security breach, the method further comprises:
accepting data via the keypad for payment for at least one of a good and a service, encrypting the read data (0045), and
processing the payment for at least one of a good and a service using the encrypted data (0045).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Torla and incorporate the method, wherein: the payment mechanism includes a keypad and a card reader; when the detected security breach is a type of security breach associated with the keypad, prior to the detection of the security breach and after the detection of the security breach, the method further comprises: accepting data read by the card reader for payment for at least one of a good and a service, encrypting the read data, and processing the payment for at least one of a good and a service using the encrypted read data; and when the detected security breach is a type of security breach associated with the card reader, prior to the detection of the security breach and after the detection of the security breach, the method further comprises: accepting data via the keypad for payment for at least one of a good and a service, encrypting the read data, and processing the payment for at least one of a good and a service using the encrypted data in view of the teachings of Robertson in order to enhance security and facilitate transaction.

As per claim 31, Torla further discloses the method, wherein detecting the security breach includes detecting a motion event indicating unauthorized access, detecting a compromise of software indicative of a reduced assurance of proper handling of sensitive information, or detecting an error in software, firmware, or hardware (0045).

As per claim 32, Torla further discloses the method, further comprising detecting occurrence of a maintenance event that addresses the detected security breach (0025; 0045); and
after the detection of the occurrence of the maintenance event, again accepting input of unsecure data and accepting input of secure data via the payment mechanism for payment for at least one of a good and a service (0025; 0045).

As per claim 33, Torla further discloses the method, further comprising determining that a predetermined amount of time has passed since the detection of the security breach (0025; 0045); and
after determining that the predetermined amount of time has passed, disallowing input of unsecure data via the payment mechanism such that input of unsecure data and secure data via the payment mechanism is disallowed (0025; 0045).

As per claim 34, Torla further discloses the method, wherein encrypting the input data includes the input data being encrypted by a processor of a fuel dispenser detecting a security breach includes a controller of the fuel dispenser detecting the security breach in the dispenser and processing the payment for at least one of the goods and the services includes the controller of the fuel dispenser processing the payment (0045).

As per claim 35, Torla further discloses the method, wherein encrypting the input data includes the input data being encrypted by a processor of one of an automated teller machine and an unattended payment terminal detecting the security breach includes a controller of the one of the automated teller machine and the unattended payment terminal
 detecting the security breach in the one of the automated teller machine and the unattended payment terminal (0045); and 
processing the payment for at least one of the good and the service includes the controller of the one of the automated teller machine and the unattended payment terminal processing processes the payment (0045).

Claim 23 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Torla et al (hereinafter “Torla”) U.S. Patent Application Publication No. 2005/0278549 in view of Robertson et al (hereinafter “Robertson”) U.S. Patent Application Publication No. 2005/0211766 A1 as applied to claim 19 above, and further in view of Umezu U.S. Patent Application Publication No. 2006/0107072 A1.

As per claim 23, Torla failed to explicitly disclose the method, further comprising determining that a predetermined amount of time has passed since the detection of the security breach; and
after determining that the predetermined amount of time has passed, transitioning the card reader from functioning in the second security mode to functioning in a terminated functionality mode.
Umezu discloses the method, further comprising determining that a predetermined amount of time has passed since the detection of the security breach (0037; 0058); and
after determining that the predetermined amount of time has passed, transitioning the card reader from functioning in the second security mode to functioning in a terminated functionality mode (0037; 0058).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Torla and incorporate the method, comprising: determining that a predetermined amount of time has passed since the detection of the security breach; and after determining that the predetermined amount of time has passed, transitioning the card reader from functioning in the second security mode to functioning in a terminated functionality mode in view of the teachings of Umezu in order to enhance security.

Claim 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torla et al (hereinafter “Torla”) U.S. Patent Application Publication No. 2005/0278549 in view of Robertson et al (hereinafter “Robertson”) U.S. Patent Application Publication No. 2005/0211766 A1 and further in view of Umezu U.S. Patent Application Publication No. 2006/0107072 A1.

As per claim 36, Torla discloses a method, comprising:
detecting a security breach in a system that includes a keypad (0028, which discloses that “upon system security circuitry 107 detecting a security breach, system security circuitry 107 may negate system security indicator 109. In the illustrated embodiment of FIG. 2, upon negation of system security indicator 109, state machine 230 transitions to system insecure mode 206, via transition 210, 211, or 212, depending on the state of state machine 230 in which the breach occurred.”);
in response to the detection of the breach, transitioning the keypad from functioning in a first security mode to functioning in a second security mode (0028, which discloses that “upon system security circuitry 107 detecting a security breach, system security circuitry 107 may negate system security indicator 109. In the illustrated embodiment of FIG. 2, upon negation of system security indicator 109, state machine 230 transitions to system insecure mode 206, via transition 210, 211, or 212, depending on the state of state machine 230 in which the breach occurred.”); and
after the transition, determining that a predetermined amount of time has passed as counted by a counter of the system, and
in response to determining that the predetermined amount of time has passed, transitioning the keypad from functioning in the second security mode to functioning in a third security mode (0028, which discloses that “upon system security circuitry 107 detecting a security breach, system security circuitry 107 may negate system security indicator 109. In the illustrated embodiment of FIG. 2, upon negation of system security indicator 109, state machine 230 transitions to system insecure mode 206, via transition 210, 211, or 212, depending on the state of state machine 230 in which the breach occurred.”);
wherein in the first security mode the keypad is enabled to accept manual input of secure data and manual input of unsecure data, data received via the keypad is encrypted, and the encrypted data is used to process payment for at least one of a good and a service (0045, which discloses that “For example, cryptographic unit 110 is able to operate as a normal cryptographic unit (such as a cryptographic accelerator) for data processing system 100 during normal cryptographic operation in which cryptographic unit 110 performs security functions for portions of data processing system 100 external to cryptographic unit 110 (where, for example, cryptographic unit 110 is able to receive descriptors from various units within data processing system 100) and is able to operate as a secure cryptographic unit during secure cryptographic operation in which cryptographic unit 110 provides security for at least a portion of itself (such as, for example, by providing security for, while permitting the use of, the secret key and/or the user key and/or any other sensitive data) and is therefore, no longer able to receive descriptors from units within data processing system 100 external to cryptographic unit 110.”);
wherein in the second security mode the keypad is disabled from accepting manual input of secure data and is enabled to accept manual input of unsecure data, data received via the keypad is encrypted, and the encrypted data is used to process payment for at least one of a good and a service (0045, which discloses that “For example, cryptographic unit 110 is able to operate as a normal cryptographic unit (such as a cryptographic accelerator) for data processing system 100 during normal cryptographic operation in which cryptographic unit 110 performs security functions for portions of data processing system 100 external to cryptographic unit 110 (where, for example, cryptographic unit 110 is able to receive descriptors from various units within data processing system 100) and is able to operate as a secure cryptographic unit during secure cryptographic operation in which cryptographic unit 110 provides security for at least a portion of itself (such as, for example, by providing security for, while permitting the use of, the secret key and/or the user key and/or any other sensitive data) and is therefore, no longer able to receive descriptors from units within data processing system 100 external to cryptographic unit 110.”); and
wherein in the third security mode the keypad is disabled from accepting manual input of secure data and from accepting manual input of unsecure data (0025, which discloses that “Note that in one embodiment, the capabilities of data processing system 100 in system insecure mode 206 are greatly reduced.  Alternatively, no functionality of data processing system 100 is allowed in system insecure mode 206.”).
What Torla does not explicitly teach is that the system includes a keypad and 
after the transition, determining that a predetermined amount of time has passed as counted by a counter of the system,
Robertson discloses a method comprising:
a system that includes a keypad (see fig. 2, which discloses Pin pad 38A)
Umezu discloses a method comprising:
after the transition, determining that a predetermined amount of time has passed as counted by a counter of the system (0037, which discloses that “The generation of the command which gives rise to the mode transition information is timed uniquely by the CPU of the information processing apparatus 1 and is responsive to the read of part of the program stored in the memory core section 11.”),
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Torla and incorporate the method, comprising: the system includes a keypad and after the transition, determining that a predetermined amount of time has passed as counted by a counter of the system, in view of the teachings of Robertson and Umezu respectively in order to enhance security.

As per claim 37, Torla further discloses the method, wherein:
in the first security mode a card reader of the system is enabled to read a customer card to accept input of secure information and unsecure information (0045);
in the second security mode the card reader is enabled to read a customer card to accept unsecure information and is disabled from accepting the input of secure information (0025); and
in the third security mode the card reader is disabled from accepting the input of unsecure information and secure information (0045).

As per claim 38, Torla further discloses the method, wherein:
the system is one of a fuel dispenser, an automated teller machine, and an unattended payment terminal; a processor of the system encrypts the input data; and a controller of the system detects the security breach and transitions the keypad (0045).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        March 9, 2021